 
EXHIBIT 10.5


BACTERIN INTERNATIONAL
EQUITY INCENTIVE PLAN
 
Effective June 7, 2010
 

--------------------------------------------------------------------------------


 
BACTERIN INTERNATIONAL
EQUITY INCENTIVE PLAN

 
ARTICLE I
INTRODUCTION


1.1 Establishment.  K-Kitz, Inc., a Delaware corporation, hereby establishes the
Bacterin International Equity Incentive Plan for certain key employees of the
Company and certain directors and consultants to the Company.  The Plan permits
the grant of incentive stock options within the meaning of Code § 422,
non-qualified stock options, restricted stock awards, stock appreciation rights,
stock bonuses, restricted stock units and other stock grants to certain key
employees of the Company and to certain directors and consultants to the
Company.


1.2 Purposes.  The purposes of the Plan are to provide those who are selected
for participation in the Plan with added incentives to continue in the long-term
service of the Company and to create in such persons a more direct interest in
the future success of the operations of the Company by relating incentive
compensation to increases in shareholder value, so that the income of those
participating in the Plan is more closely aligned with the income of the
Company's shareholders.  The Plan is also designed to provide a financial
incentive that will help the Company attract, retain and motivate the most
qualified employees, directors, and consultants.
 
ARTICLE II
DEFINITIONS


2.1 "Affiliated Corporation" means any corporation or other entity that is
affiliated with the Plan Sponsor through stock ownership or otherwise, provided,
however, that for purposes of Incentive Options granted pursuant to the Plan, an
"Affiliated Corporation" means any parent or subsidiary of the Plan Sponsor as
defined in Code § 424.


2.2 "Award" means an Option, a Restricted Stock Award, a Stock Appreciation
Right, a Restricted Stock Unit, or grants of Stock issued under the Plan.


2.3 "Board" means the Board of Directors of the Plan Sponsor.


2.4 "Cause" shall have the meaning assigned to it by the Participant’s
employment agreement, if the Company has entered into an employment agreement
with the Participant; otherwise termination for "Cause" shall mean termination
of employment as a result of a violation of any Company policy, procedure or
guideline, or engaging in any of the following forms of misconduct: conviction
of any felony or of any misdemeanor involving dishonesty or moral turpitude;
theft or misuse of the Company's property or time; use of alcohol or controlled
substances on the Company's premises or appearing on such premises while
intoxicated or under the influence of drugs not prescribed by a physician, or
after having abused prescribed medications; illegal use of any controlled
substance; illegal gambling on the Company's premises; discriminatory or
harassing behavior, whether or not illegal under federal, state or local law;
willful misconduct; or falsifying any document or making any false or misleading
statement  relating to employment by the Company; or injures the economic or
ethical welfare of the Company by misconduct or inattention to duties and
responsibilities, or fails to meet the Company's performance expectations, as
determined by the Company in its sole discretion.
 
Bacterin International Equity Incentive Plan
6/4/2010

 
2

--------------------------------------------------------------------------------


 
2.5 "Change in Control" occurs on the date that:


 
(a)
any one person, or more than one person acting as a group, acquires ownership of
stock of the Plan Sponsor that, together with stock held by such person or
group, constitutes more than 50% of the total Fair Market Value or total voting
power of the stock of the Plan Sponsor. However, if any one person or more than
one person acting as a group, is considered to own more than 50% of the total
Fair Market Value or total voting power of the stock of the Plan Sponsor, the
acquisition of additional stock by the same person or persons is not considered
to cause a change in the ownership of the Plan Sponsor (or to cause a change in
the effective control of the Plan Sponsor. An increase in the percentage of
stock owned by any one person, or persons acting as a group, as a result of a
transaction in which the Plan Sponsor acquires its stock in exchange for
property will be treated as an acquisition of stock for purposes of this
Section.



 
(b)
there is a change in the effective control of the Plan Sponsor. A change in the
effective control of the Plan Sponsor occurs on the date that either:



 
(i)
Any one person, or more than one person acting as a group, acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) ownership of stock of the Plan Sponsor
possessing 30% or more of the total voting power of the stock of such
corporation; or



(ii)
a majority of members of the Plan Sponsor's board of directors is replaced
during any 12-month period by directors whose appointment or election is not
endorsed by a majority of the members of the Plan Sponsor's board of directors
prior to the date of the appointment or election.



 
(c)
any one person, or more than one person acting as a group, acquires ownership of
assets of the Plan Sponsor that have a gross fair market value equal to or more
than 40% of the total gross fair market value of all of the assets of the Plan
Sponsor immediately prior to such acquisitions.  For this purpose, gross fair
market value means the value of the assets of the Plan Sponsor, or the value of
the assets being disposed of, determined without regard to any liabilities
associates with the assets.



Persons Acting as a Group. Persons will not be considered to be acting as a
group solely because they purchase or own stock of the Plan Sponsor at the same
time, or as a result of the same public offering. However, persons will be
considered to be acting as a group if they are owners of a corporation that
enters into a merger, consolidation, purchase or acquisition of stock, or
similar business transaction with the corporation. If a person, including an
entity, owns stock in both corporations that enter into a merger, consolidation,
purchase or acquisition of stock, or similar transaction, such shareholder is
considered to be acting as a group with other shareholders in a corporation
prior to the transaction giving rise to the change and not with respect to the
ownership interest in the other corporation.
 
Bacterin International Equity Incentive Plan
6/4/2010

 
3

--------------------------------------------------------------------------------


 
This Section shall be interpreted in accordance with Treasury guidance for the
definition of Change in Control under Code § 409A.


2.6 "Code" means the Internal Revenue Code of 1986, as it may be amended from
time to time.


2.7 "Committee" means a committee established under Article X of the Plan which
is empowered to take actions with respect to the administration of the Plan.


2.8 "Company" means the Plan Sponsor and the Affiliated Corporations.


2.9 "Disabled" or "Disability" shall have the meaning given to such terms in
Code § 22(e)(3).


2.10 "Effective Date" means the effective date of the Plan which is June 7,
2010; however, the adoption of those provisions of the Plan by the Board which
relate to the grant of Incentive Options are subject to approval and
ratification by the shareholders of the Plan Sponsor within 12 months of the
effective date.  Incentive Options granted under the Plan prior to the approval
of the Plan by the shareholders of the Plan Sponsor shall be subject to approval
of the Plan by the shareholders of the Plan Sponsor.


2.11 "Eligible Employees" means the employees (including, without limitation,
officers and directors who are also employees) of the Company who are selected
for participation in the Plan.  For purposes of the Plan, an employee is an
individual whose wages are subject to the withholding of federal income tax
under Code § 3401.


2.12 "Eligible Individuals" means those consultants to the Company and directors
of the Company who are selected by the Committee for participation in the Plan.


2.13 "Fair Market Value" means the closing price, on the Over-The-Counter
Bulletin Board (OTCBB), the principal stock exchange or other market on which
the Stock is traded, on the trading day preceding the grant date.  If the price
of the Stock is not reported on any securities exchange or national market
system, the Fair Market Value of the Stock on a particular date shall be as
determined by the Committee in good faith by applying any reasonable valuation
method permitted under Code § 409A to determine fair market value in accordance
with Code § 409A.


2.14 "Incentive Option" means an Option designated as an incentive stock option
and granted in accordance with Code § 422.
 
Bacterin International Equity Incentive Plan
6/4/2010

 
4

--------------------------------------------------------------------------------


 
2.15 "Non-Qualified Option" means any Option other than an Incentive Option.


2.16 "Option" means a right to purchase Stock at a stated or formula price for a
specified period of time.  Options granted under the Plan shall be either
Incentive Options or Non-Qualified Options.


2.17 "Option Agreement" shall have the meaning given to it in Section 4.3.


2.18 "Option Holder" means a Participant who has been granted one or more
Options under the Plan.


2.19 "Option Period" shall have the meaning given to it in Section 4.3(c).


2.20 "Option Price" means the price at which each Share subject to an Option may
be purchased, determined in accordance with Section 4.3(b).


2.21 "Participant" means an Eligible Employee or Eligible Individual designated
by the Committee during the term of the Plan to receive one or more Awards under
the Plan.


2.22 "Plan" means the Bacterin International Equity Incentive Plan.


2.23 "Plan Sponsor" means K-Kitz, Inc. and any successor thereto.


2.24 "Restricted Stock Award" means Stock granted to a Participant that is
subject to certain restrictions.


2.25 "Restricted Stock Award Agreement" shall have the meaning given to it in
Section 5.2.


2.26 "Restricted Stock Unit" means a hypothetical interest in the value of one
Share, denominated in United States dollars.


2.27 "RSU Agreement" shall have the meaning given to it in Section 6.2.


2.28 "RSU Holder" means a Participant who has been granted one or more RSUs
under the Plan.  The term “RSU Holder” also includes the beneficiary of a
deceased Participant.


2.29 "RSUs" means Restricted Stock Units.


2.30 "SAR Agreement" shall have the meaning given to it in Section 7.3.


2.31 "SAR Holder" means a Participant who has been granted one or more SARs
under the Plan.


2.32 "SAR Period" shall have the meaning given to it in Section 7.3(c).
 
Bacterin International Equity Incentive Plan
6/4/2010

 
5

--------------------------------------------------------------------------------


 
2.33 "SARs" means Stock Appreciation Rights.


2.34 "Section" or "Subsection" means a reference to a section or subsection of
the Plan, unless another reference specifically applies.


2.35 "Share" means a share of Stock.


2.36 "Shareholders Agreement" shall have the meaning given to it in Section
12.4.


2.37 "Stock" means the common stock of the Plan Sponsor and any stock issued or
issuable subsequent to the Effective Date in substitution for the common stock.


2.38 "Stock Appreciation Right" means the right, granted by the Committee
pursuant to the Plan, to receive a payment equal to the increase in the Fair
Market Value of a Share subsequent to the grant of such right.


2.39 "Stock Bonus" means either an outright grant of Stock or a grant of Stock
subject to and conditioned upon certain employment or performance related goals.


ARTICLE III
PARTICIPATION AND LIMIT ON AWARDS


3.1 Participation.  The Committee shall select the Eligible Employees and
Eligible Individuals who are Participants in the Plan.  The Committee shall
select the Eligible Employees who, in the judgment of the Committee, are
performing, or during the term of their incentive arrangement will perform,
vital services in the management, operation and development of the Company, and
significantly contribute, or are expected to significantly contribute, to the
achievement of long-term corporate economic objectives.  The Committee shall
select the Eligible Individuals from the non-employee consultants and directors
for the Company who are performing services important to the operation and
growth of the Company.  Participants may be granted from time to time one or
more Awards.


3.2 Limit on Awards.  No Participant shall receive Awards for any calendar year
in excess of 2,500,000 Shares and all Awards for all Participants in any
calendar year shall not exceed 5,000,000 Shares.


ARTICLE IV
OPTIONS


4.1 Grant of Options. A Participant may be granted one or more Options.  Options
shall be granted as of the date specified in the Option Agreement.  The
Committee in its sole discretion shall designate whether an Option is an
Incentive Option or a Non-Qualified Option.  Only Non-Qualified Options may be
granted to Eligible Individuals.  The Committee may grant both an Incentive
Option and a Non-Qualified Option to an Eligible Employee at the same time or at
different times.  Incentive Options and Non-Qualified Options, whether granted
at the same time or at different times, shall be deemed to have been awarded in
separate grants and shall be clearly identified.  In no event shall the exercise
of one Option affect the right to exercise any other Option or affect the number
of Shares for which any other Option may be exercised. The grant of each Option
shall be separately approved by the Committee, and the receipt of one Option
shall not result in automatic receipt of any other Option.  Upon determination
by the Committee to grant an Option to a Participant, the Committee shall enter
into an Option Agreement with the Participant.
 
Bacterin International Equity Incentive Plan
6/4/2010

 
6

--------------------------------------------------------------------------------


 
4.2 Restrictions on Incentive Options.


 
(a)
Initial Exercise.  The aggregate Fair Market Value of the Shares with respect to
which Incentive Options are exercisable for the first time by an Option Holder
in any calendar year, under the Plan and any other plan of the Company, shall
not exceed $100,000.  For this purpose, the Fair Market Value of the Shares
shall be determined as of the date of grant of the Option.  To the extent the
Option Holder holds two or more Options which become exercisable for the first
time in the same calendar year, the $100,000 limitation shall be applied on the
basis of the order in which the Options are granted.  Any Option or portion
thereof that exceeds the $100,000 limit shall be treated as a Non-Qualified
Option, but only to the extent of such excess.



 
(b)
Ten Percent Stockholders.   Incentive Options granted to an Option Holder who is
the holder of record of 10% or more of the outstanding Stock of the Plan Sponsor
shall have an Option Price equal to 110% of the Fair Market Value of the Shares
on the date of grant of the Option and the Option Period for any such Option
shall not exceed five years.



 
(c)
No Award of Incentive Options shall be granted after June 6, 2020, the day
before the 10th year anniversary of the Effective Date.



4.3 Stock Option Agreements.  Each Option granted under the Plan shall be
evidenced by an agreement (an "Option Agreement").  An Option Agreement shall be
issued by the Plan Sponsor in the name of the Option Holder and in such form as
may be approved by the Committee.  The Option Agreement shall incorporate and
conform to the conditions in the Plan as well as any other terms and conditions
that are not inconsistent as the Committee may consider appropriate. In the
event of any inconsistency between the provisions of the Plan and any Option
Agreement, the provisions of the Plan shall govern.


 
(a)
Number of Shares. Each Option Agreement shall state that it covers a specified
number of Shares, as determined by the Committee.



 
(b)
Option Price. The price at which each Share covered by an Option may be
purchased shall be determined in each case by the Committee and set forth in the
Option Agreement, and shall not be less than 100% of the Fair Market Value of
the Stock on the date the Option is granted.

 
Bacterin International Equity Incentive Plan
6/4/2010

 
7

--------------------------------------------------------------------------------


 
 
(c)
Duration of Options. Each Option Agreement shall state the period of time,
determined by the Committee, within which the Option may be exercised by the
Option Holder (the "Option Period").  The Option Period must end not more than
ten years from the date the Option is granted.  If the Option Agreement does not
specify the Option Period, the Option Period will end ten years from the date
the Option is granted.



 
(d)
Restrictions on Exercise. The Option Agreement shall also set forth any
restrictions on Option exercise during the Option Period, if any, as may be
determined by the Committee.  Each Option shall become exercisable (vest) over
such period of time, if any, or upon such events, as determined by the
Committee.  If the Option Agreement does not specify the period of time over
which the Option becomes exercisable, the Option shall become exercisable (vest)
20% on each subsequent anniversary date of the Option grant, so that the Option
is 100% exercisable (vested) on the 5th anniversary of the date of the Option
grant.



 
(e)
Termination of Services, Death, or Disability.  The Committee may specify in the
Option Agreement the period, if any, after which an Option may be exercised
following termination of the Option Holder's services.  If the Option Agreement
does not specify the period of time following termination of service during
which Options may be exercised, the time periods in this Subsection shall
apply.  Once an Option is granted, the Committee may not change the time period
during which an Option may be exercised following termination of the Option
Holder’s services, unless such a change would not cause additional taxes to be
imposed pursuant to Code § 409A.



 
(i)
Termination for Cause.  If the services of the Option Holder are terminated
within the Option Period for Cause, as determined by the Company, the Option
shall thereafter be void for all purposes.



 
(ii)
Disability.  If the Option Holder becomes Disabled and terminates services, the
Option may be exercised by the Option Holder within six months following the
Option Holder's termination of services on account of Disability (provided that
such exercise must occur within the Option Period), but not thereafter.  The
Option may be exercised only to the extent the Option had become exercisable on
or before the date of the Option Holder's termination of services because of
Disability.



 
(iii)
Death.  If the Option Holder dies during the Option Period while still
performing services for the Company or within the six month period referred to
in (ii) above or the three-month period referred to in (iv) below, the Option
may be exercised by those entitled to do so under the Option Holder's will or by
the laws of descent and distribution within six months following the Option
Holder's death, (provided that such exercise must occur within the Option
Period), but not thereafter.  The Option may be exercised only to the extent the
Option had become exercisable on or before the date of the Option Holder's
termination of services because of the Option Holder’s death.

 
Bacterin International Equity Incentive Plan
6/4/2010

 
8

--------------------------------------------------------------------------------


 
 
(iv)
Termination for Reasons Other than Cause, Disability or Death.  If the Option
Holder is no longer employed by the Company or performing services for the
Company for any reason other than Cause, Disability or the Option Holder's
death, the Option may be exercised by the Option Holder within three months
following the date of termination (provided that the exercise must occur within
the Option Period), but not thereafter.  The Option may be exercised only to the
extent the Option had become exercisable on or before the date of the Option
Holder's termination of services.



4.4 Transferability.  Each Option shall not be transferable by the Option Holder
except by will or pursuant to the laws of descent and distribution.  Each Option
is exercisable during the Option Holder’s lifetime only by him or her, or in the
event of Disability or incapacity, by his or her guardian or legal
representative.  The Committee may, however, provide at the time of grant or
thereafter that the Option Holder may transfer a Non-Qualified Option to a
member of the Option Holder’s immediate family, a trust of which members of the
Option Holder’s immediate family are the only beneficiaries, or a partnership of
which members of the Option Holder’s immediate family or trusts for the sole
benefit of the Option Holder’s immediate family are the only
partners.  Immediate family means the Option Holder’s spouse, issue (by birth or
adoption), parents, grandparents, and siblings (including half brothers and
sisters and adopted siblings).  During the Option Holder’s lifetime the Option
Holder may not transfer an Incentive Option under any circumstances.


4.5 Manner of Exercise.  The method for exercising each Option granted hereunder
shall be by delivery to the Plan Sponsor of (1) written notice specifying the
number of Shares with respect to which such Option is exercised, (2) payment in
full of the exercise price and any liability the Company may have for
withholding of federal, state or local income or other taxes incurred by reason
of the exercise of the Option, (3) representation meeting the requirements of
Section 12.1 if requested by the Plan Sponsor, and (4) a Shareholders Agreement
meeting the requirements of Section 12.4 if requested by the Plan Sponsor.  The
purchase of such Shares shall take place at the principal offices of the Plan
Sponsor within thirty days following delivery of such notice, at which time the
Option Price of the Shares shall be paid in full. If the Option Price is paid by
means of a broker's loan transaction, in whole or in part, the closing of the
purchase of the Stock under the Option shall take place (and the Option shall be
treated as exercised) on the date on which, and only if, the sale of Stock upon
which the broker's loan was based has been closed and settled, unless the Option
Holder makes an irrevocable written election, at the time of exercise of the
Option, to have the exercise treated as fully effective for all purposes upon
receipt of the Option Price by the Plan Sponsor regardless of whether or not the
sale of the Stock by the broker is closed and settled.  A properly executed
certificate or certificates representing the Shares shall be delivered to the
Option Holder upon payment.  If Options on less than all shares evidenced by an
Option Agreement are exercised, the Plan Sponsor shall deliver a new Option
Agreement evidencing the Option on the remaining shares upon delivery of the
Option Agreement for the Option being exercised.
 
Bacterin International Equity Incentive Plan
6/4/2010

 
9

--------------------------------------------------------------------------------


 
4.6 Payment of the Exercise Price.  The exercise price shall be paid by any of
the following methods or any combination of the following methods at the
election of the Option Holder, or by any other method approved by the Committee
upon the request of the Option Holder:


(a) 
in cash.



 
(b)
by certified check, cashier's check or other check acceptable to the Plan
Sponsor, payable to the order of the Plan Sponsor.



 
(c)
by delivery to the Plan Sponsor of certificates representing the number of
Shares then owned by the Option Holder, the Fair Market Value of which equals
the purchase price of the Stock purchased pursuant to the Option, properly
endorsed for transfer to the Plan Sponsor.  No Option may be exercised by
delivery to the Plan Sponsor of certificates representing Stock, unless such
Stock has been held by the Option Holder for more than six months.  The Fair
Market Value of any Shares delivered in payment of the purchase price upon
exercise of the Option under the Plan shall be the Fair Market Value as of the
exercise date. The exercise date shall be the day of delivery of the
certificates for the Stock used as payment of the Option Price.



 
(d)
by delivery to the Plan Sponsor of a properly executed notice of exercise
together with irrevocable instructions to a broker to deliver to the Plan
Sponsor promptly the amount of the proceeds of the sale of all or a portion of
the Stock or of a loan from the broker to the Option Holder required to pay the
Option Price.



4.7 Withholding Requirement.  The Plan Sponsor's obligations to deliver Shares
upon the exercise of any Option shall be subject to the Participant's
satisfaction of all applicable federal, state and local income and other tax
withholding requirements.


 
(a)
Non-Qualified Options.  Upon exercise of an Option, the Option Holder shall make
appropriate arrangements with the Company to provide for the amount of
additional withholding required by Code §§ 3102 and 3402 and applicable state
income tax laws, including payment of such taxes through delivery of Shares or
by withholding Stock to be issued under the Option.



 
(b)
Incentive Options.  If an Option Holder makes a disposition (as defined in Code
§ 424(c)) of any Stock acquired pursuant to the exercise of an Incentive Option
prior to the expiration of two years from the date on which the Incentive Option
was granted or prior to the expiration of one year from the date on which the
Option was exercised, the Option Holder shall send written notice to the Company
at the Company's principal place of business of the date of such disposition,
the number of shares disposed of, the amount of proceeds received from such
disposition and any other information relating to such disposition as the
Company may reasonably request.  The Option Holder shall, in the event of such a
disposition, make appropriate arrangements with the Company to provide for the
amount of additional withholding, if any, required by Code §§ 3102 and 3402 and
applicable state income tax laws.

 
Bacterin International Equity Incentive Plan
6/4/2010

 
10

--------------------------------------------------------------------------------


 
4.8 Withholding With Stock. The Committee may, in its sole discretion, grant the
Participant an election to pay all such amounts of tax withholding, or any part
thereof, by electing to transfer to the Plan Sponsor, or to have the Plan
Sponsor withhold from shares otherwise issuable to the Participant, Shares
having a value equal to the amount required to be withheld or such lesser amount
as may be elected by the Participant.  All elections shall be subject to the
approval or disapproval of the Committee.  The value of Shares to be withheld
shall be based on the Fair Market Value of the Stock on the date that the amount
of tax to be withheld is to be determined (the "Tax Date").  Any such elections
by Participants to have Shares withheld for this purpose will be subject to the
following restrictions:


(a) 
All elections must be made prior to the Tax Date.



(b) 
All elections shall be irrevocable.



 
(c)
If the Participant is an officer or director of the Plan Sponsor within the
meaning of Section 16 of the 1934 Act ("Section 16"), the Participant must
satisfy the requirements of such Section 16 and any applicable Rules thereunder
with respect to the use of Stock to satisfy such tax withholding obligation.



4.9 Shareholder Privileges.  No Option Holder shall have any rights as a
shareholder with respect to any Shares covered by an Option until the Option
Holder becomes the holder of record of such Stock, and no adjustments shall be
made for dividends or other distributions or other rights as to which there is a
record date preceding the date such Option Holder becomes the holder of record
of such Stock, except as provided in the Plan.


4.10 Change in Control.


 
(a)
Unless otherwise determined by the Committee (either at the time an Option is
granted or by subsequent action), the Options shall not be subject to
accelerated vesting at the time of a Change in Control.



 
(b)
Upon the consummation of a Change in Control, all outstanding Options shall
terminate and cease to be outstanding, except to the extent assumed by the
successor corporation (or parent thereof) or otherwise continued in effect
pursuant to the terms of the Change in Control transaction.  An Option Holder
may make an irrevocable election to exercise an Option that is contingent upon
and effective as of the effective date of the Change in Control.

 
Bacterin International Equity Incentive Plan
6/4/2010

 
11

--------------------------------------------------------------------------------


 
 
(c)
Each Option which is assumed in connection with a Change in Control or otherwise
continued in effect shall be appropriately adjusted, immediately after such
Change in Control, to apply to the number and class of securities which would
have been issuable to the Option Holder in consummation of such Change in
Control, had the Option been exercised immediately prior to the Change in
Control.  Appropriate adjustments shall also be made to (i) the number and class
of securities available for issuance under the Plan following the consummation
of the Change in Control and (ii) the exercise price payable per share under
each outstanding Option, provided the aggregate exercise price payable for such
securities shall remain the same.  To the extent the actual holders of the
Company’s outstanding Stock receive cash consideration for their Stock in
consummation of the Change in Control, the successor corporation may, in
connection with the assumption of the outstanding options under this Plan,
substitute one or more shares of its own common stock with a fair market value
equivalent to the cash consideration paid per Share in such Change in Control.

 
 
(d)
The Committee shall have the discretion, exercisable either at the time the
Option is granted or at any time while the Option remains outstanding, to
structure one or more Options so that those Options shall automatically
accelerate and vest in full upon the occurrence of a Change in Control, whether
or not those Options are to be assumed in the Change in Control or otherwise
continued in effect.



 
(e)
The portion of any Incentive Option accelerated in connection with a Change in
Control shall remain exercisable as an Incentive Option only to the extent the
applicable $100,000 limitation is not exceeded.  To the extent such dollar
limitation is exceeded, the accelerated portion of such Option shall be
exercisable as a Non-Qualified Option under the federal tax laws.



ARTICLE V
RESTRICTED STOCK


5.1 Persons Eligible.  The Committee, in its sole discretion, may grant a
Participant one or more Restricted Stock Awards consisting of Shares.  The
number of Shares granted as a Restricted Stock Award shall be determined by the
Committee.


5.2 Terms of Award.  The Committee shall determine at the time of the grant of a
Restricted Stock Award any other terms that will apply to the Restricted Stock
Award. Each Restricted Stock Award granted under the Plan shall be evidenced by
a written restricted stock agreement (a “Restricted Stock Award Agreement”).  A
Restricted Stock Award Agreement shall be issued by the Plan Sponsor in the name
of the Participant and in such form as may be approved by the Committee.  The
Restricted Stock Award Agreement shall incorporate and conform to the conditions
in the Plan as well as any other terms and conditions that are not inconsistent
as the Committee may consider appropriate. In the event of any inconsistency
between the provisions of the Plan and any Restricted Stock Award Agreement, the
provisions of the Plan shall govern.


 
(a)
Number of Shares of Restricted Stock.  Each Restricted Stock Award Agreement
shall state that it covers a specified number of Shares, as determined by the
Committee.


Bacterin International Equity Incentive Plan
6/4/2010


12

--------------------------------------------------------------------------------


 
 
(b)
Restrictions. The Restricted Stock Award Agreement shall set forth the vesting
restrictions as may be determined by the Committee.  Each Share of Restricted
Stock shall vest over such period of time, if any, or upon such events, as
determined by the Committee.  If no restrictions are stated in the Restricted
Stock Award Agreement, 20% of the Award shall vest on the 1st anniversary of the
date of grant and an additional 20% of the Award shall vest on each subsequent
anniversary of the date of grant, so that the Award is 100% vested on the 5th
anniversary of the date of the Award.



 
(c)
Termination of Services, Death, or Disability.  Unless the Restricted Stock
Award Agreement provides otherwise, if a Participant terminates service for any
reason, including death or Disability, the remaining unvested Award at the date
of termination shall be forfeited and shall be immediately returned to the
Company.



5.3 Privileges of a Stockholder, Transferability.  Subject to the terms of the
Restricted Stock Award Agreement, a Participant shall have all voting, dividend,
liquidation and other rights with respect to Stock held pursuant to the
Restricted Stock Award Agreement upon the Participant's becoming the holder of
record of such Stock, except that the Participant may not have the right to
sell, encumber, or otherwise transfer such Stock until the restrictions lapse.


5.4 Enforcement of Restrictions.  The Committee shall cause a legend to be
placed on the Stock certificates issued pursuant to each Restricted Stock Award
referring to the restrictions of this Article and, in addition, may in its sole
discretion require one or more of the following methods of enforcing the
restrictions of this Article:


 
(a)
Requiring the Participant to keep the Stock certificates, duly endorsed, in the
custody of the Company while the restrictions remain in effect; or



 
(b)
Requiring that the Stock certificates, duly endorsed, be held in the custody of
a third party while the restrictions remain in effect.



Any new, substituted, or additional securities or other property (including
money paid other than as a regular cash dividend) which the Participant may have
the right to receive with respect to the Participant’s unvested Restricted Stock
Award by reason of any stock dividend, stock split, recapitalization,
combination of shares, exchange of shares or other change affecting the Stock as
a class without the Company’s receipt of consideration shall be issued subject
to (i) the same vesting requirements applicable under the Participant’s
Restricted Stock Award Agreement and (ii) such escrow arrangements as the
Committee shall deem appropriate.


5.5 Withholding Requirement.  Upon satisfaction of all restrictions under a
Restricted Stock Award Agreement, the Participant is subject to and shall be
required to pay to the Company all taxes required to be withheld, all government
mandated social benefit contributions, and any other payments required to be
withheld which are applicable to the Participant.
 
Bacterin International Equity Incentive Plan
6/4/2010


13

--------------------------------------------------------------------------------


 
5.6 Change in Control. Unless otherwise determined by the Committee (either at
the time a Restricted Stock Award is granted or by subsequent action),
Restricted Stock Awards shall not be subject to accelerated vesting at the time
of a Change in Control. Upon the consummation of a Change in Control, any
Restricted Stock Award as to which the period for which services are required or
other restrictions have not been satisfied (or waived or accelerated) shall be
forfeited, and all Shares related thereto shall be immediately returned to the
Company, except to the extent assumed by the successor corporation (or parent
thereof) or otherwise continued in effect pursuant to the terms of the Change in
Control transaction.


The Committee shall have the discretion, exercisable either at the time the
Restricted Stock Award is granted or at any time while the Restricted Stock
Award remains outstanding, to structure one or more Restricted Stock Awards so
that those Restricted Stock Awards shall automatically accelerate and vest in
full upon the occurrence of a Change in Control, whether or not those Restricted
Stock Awards are to be assumed in the Change in Control or otherwise continued
in effect.


ARTICLE VI
RESTRICTED STOCK UNITS


6.1 Grant of RSUs.  A Participant may be granted one or more Restricted Stock
Units as determined by the Committee.  Restricted Stock Units shall be granted
as of the date specified in the RSU Agreement. RSUs granted may be 100% vested
on the date the Award is granted, or they may be subject to a vesting
schedule.  Each Award shall be separately approved by the Committee, and the
receipt of one Award shall not result in automatic receipt of any other Award.
Upon determination by the Committee to grant Restricted Stock Units to a
Participant, the Company, by action of the Committee, shall enter into an RSU
Agreement with the Participant.


6.2 RSU Agreements.  Each Award granted under the Plan shall be evidenced by a
written restricted stock unit agreement (an "RSU Agreement").  An RSU Agreement
shall be issued by the Plan Sponsor in the name of the Participant to whom the
Award is granted and in such form as may be approved by the Committee. The RSU
Agreement shall incorporate and conform to the conditions in the Plan as well as
any other terms and conditions that are not inconsistent as the Committee may
consider appropriate.


 
(a)
Number of RSUs.  Each RSU Agreement shall state that it covers a specified
number of RSUs, as determined by the Committee.



 
(b)
Restrictions. The RSU Agreement shall set forth the vesting restrictions as may
be determined by the Committee.  Each RSU shall vest over such period of time,
if any, or upon such events, as determined by the Committee, in a manner that
does not cause adverse tax consequences under Code § 409A.  If no restrictions
are stated in the RSU Agreement, 20% of the Award shall vest on the 1st
anniversary of the date of grant and an additional 20% of the Award shall vest
on each subsequent anniversary of the date of grant, so that the Award is 100%
vested on the 5th anniversary of the date of the Award.

Bacterin International Equity Incentive Plan
6/4/2010


14

--------------------------------------------------------------------------------




 
(c)
Termination of Services, Death, or Disability.  Unless the RSU Agreement
provides otherwise, if a Participant terminates service for any reason,
including death or Disability, the remaining unvested Award at the date of
termination shall be forfeited and shall be immediately returned to the Company.

 
6.3 Non-Transferability of RSUs.  No RSU shall be assignable or transferable
during the lifetime of the Participant, either voluntarily or involuntarily, or
subjected to any lien, directly or indirectly, by operation of law, or
otherwise, including execution, levy, garnishment, attachment, pledge or
bankruptcy.  In the event of an RSU Holder's death, an RSU Holder's RSUs shall
be automatically transferred to the RSU Holder's beneficiary designated in
accordance with Section 6.4, or if the RSU Holder did not designate a
beneficiary, or if no beneficiary survives the RSU Holder, the RSU Holder's
legal representatives, heirs or legatees.


6.4 Designation of Beneficiary.  Each RSU Holder may designate one or more
beneficiaries (who may be designated contingently or successively) to whom the
RSU payment is payable in the event of the RSU Holder's death.  Each designation
will automatically revoke any prior designations by the same RSU Holder.  The
beneficiary designation shall be in writing on a form prescribed by the
Committee.  Any beneficiary designation will be effective as of the date on
which the written designation is received by the Committee during the lifetime
of the RSU Holder.  If the RSU Holder does not designate a beneficiary, or if a
beneficiary does not survive the RSU Holder, the cash payment (or the portion of
the cash payment attributable to a deceased beneficiary) shall be payable to the
RSU Holder’s estate.


6.5 Redemption of RSUs.  As of the date an RSU is vested, the Company shall
redeem the RSU. In no event shall the redemption of RSUs granted under one RSU
Agreement affect the redemption of any RSUs under the same RSU Agreement or any
other RSU Agreement or affect the number of RSUs which may be redeemed.
Following redemption of all RSUs granted under an RSU Agreement, the RSU
Agreement shall be terminated.


 
(a)
Amount of RSU Payment. If the RSU Agreement specifies that payment of the RSU
shall be made in cash, the Plan Sponsor (or the Affiliated Corporation utilizing
the services of the RSU Holder) shall make a cash payment for each RSU equal to
the Fair Market Value of a Share on the date the RSU is vested, less any
withholdings (as determined under Section 6.7). If the RSU Agreement specifies
that payment of the RSU shall be made in Shares, the Plan Sponsor (or the
Affiliated Corporation utilizing the services of the RSU Holder) shall deliver
one Share for each RSU to the RSU Holder, less any withholdings (as determined
under Section 6.7).  The Plan Sponsor has the right to reduce any payment due
under the Plan by any amounts owed by the RSU Holder to the Company. The amount
of any cash payment shall be calculated and paid in United States dollars.



 
(b)
Timing of Payment.  Unless the RSU Agreement provides otherwise, the Plan
Sponsor (or the Affiliated Corporation utilizing the services of the RSU Holder)
shall make any cash payment in a single sum payment as soon as administratively
practicable (in accordance with procedures established by the Committee) after
the receipt by the Plan Sponsor of all representations requested by the
Committee pursuant to Section 12.1, but in no event later than the 15th day of
the third month following the end of the calendar year in which the RSU
vests.  Unless the RSU Agreement provides otherwise, the Plan Sponsor (or the
Affiliated Corporation utilizing the services of the RSU Holder) shall deliver
any Stock payment as soon as administratively practicable (in accordance with
procedures established by the Committee) after the receipt by the Plan Sponsor
of all representations requested by the Committee pursuant to Article XI, but in
no event later than the 15th day of the third month following the end of the
calendar year in which the RSU vests.

 
Bacterin International Equity Incentive Plan
6/4/2010


15

--------------------------------------------------------------------------------


 
 
(c)
Cancellation of RSUs Redeemed.  Upon redemption of an RSU, the RSU Holder no
longer has any rights to any increase in value of the RSU, and the Participant's
RSUs which were redeemed are canceled.



6.6 Cancellation of RSUs Upon Termination of Service.


 
(a)
Termination of Services for Any Reason.  If an RSU Holder voluntarily terminates
service or is terminated involuntarily from service for any reason other than
death (including retirement or disability), all unvested RSUs shall be
forfeited.



 
(b)
Definition of Termination of Services.  Termination of services occurs as of the
first day on which the RSU Holder is no longer performing services for the
Company or any entity related to the Company.  Whether an RSU Holder has
terminated service shall be determined by the Committee in its sole discretion.



6.7 Withholding Requirement.  All payments under the Plan are subject to
withholding of all taxes, government mandated social benefit contributions, or
other payments required to be withheld which are applicable to the RSU Holder.


6.8 No Equity Holder Privileges.  No RSU Holder shall have any privileges as an
equity holder with respect to any RSUs.


6.9 Change in Control. Unless otherwise determined by the Committee (either at
the time a RSU is granted or by subsequent action that does not cause adverse
tax consequences under Code § 409A), RSUs shall not be subject to accelerated
vesting at the time of a Change in Control. Upon the consummation of a Change in
Control, any RSU as to which the period for which services are required or other
restrictions have not been satisfied (or waived or accelerated) shall be
forfeited, except to the extent assumed by the successor corporation (or parent
thereof) or otherwise continued in effect pursuant to the terms of the Change in
Control transaction.


The Committee shall have the discretion at the time the RSU is granted (or at
any time the RSU remains outstanding, if the action subsequent to the grant date
does not cause adverse tax consequences under Code § 409A) to structure one or
more RSUs so that those RSUs shall automatically accelerate and vest in full
upon the occurrence of a Change in Control, whether or not those RSUs are to be
assumed in the Change in Control or otherwise continued in effect.
 
Bacterin International Equity Incentive Plan
6/4/2010


16

--------------------------------------------------------------------------------


 
ARTICLE VII
STOCK APPRECIATION RIGHTS


7.1 Persons Eligible.  The Committee, in its sole discretion, may grant a
Participant one or more Stock Appreciation Rights.


7.2 Types of Stock Appreciation Rights. The Committee may grant Stock
Appreciation Rights that are settled in cash under the Plan, or Stock
Appreciation Rights that are settled in Stock.
 
7.3 Terms of Grant.  The Committee shall determine at the time of the grant of a
Stock Appreciation Right the time period during which the Stock Appreciation
Right may be exercised, the type of Stock Appreciation Right being granted, and
any other terms that will apply to the Stock Appreciation Right.  Each Stock
Appreciation Right granted under the Plan shall be evidenced by a written stock
appreciation right agreement (a “SAR Agreement”).  A SAR Agreement shall be
issued by the Plan Sponsor in the name of the SAR Holder and in such form as may
be approved by the Committee.  The SAR Agreement shall incorporate and conform
to the conditions in the Plan as well as any other terms and conditions that are
not inconsistent as the Committee may consider appropriate. In the event of any
inconsistency between the provisions of the Plan and any Option Agreement, the
provisions of the Plan shall govern.


 
(a)
Number of SARs.  Each SAR Agreement shall state that it covers a specified
number of Stock Appreciation Rights, as determined by the Committee.



 
(b)
Stock Price for Determining Appreciation.  Each SAR Agreement shall state the
Fair Market Value of a Share from which appreciation of the SAR will be
measured. The Stock price specified shall not be less than 100% of the Fair
Market Value of the Stock on the date the SAR is granted.



 
(c)
Duration of SARs.  Each SAR Agreement shall state the period of time, determined
by the Committee, within which the SAR may be exercised by the SAR Holder (the
"SAR Period").  The SAR Period must end not more than ten years from the date
the SAR is granted.  If no SAR Period is stated in the SAR Agreement, the SAR
Period shall end on the day immediately preceding the 10th anniversary of the
date of grant.



 
(d)
Restrictions on Exercise.  The SAR Agreement shall also set forth any
restrictions on SAR exercise during the SAR Period, if any, as may be determined
by the Committee.  Each SAR shall become exercisable (vest) over such period of
time, if any, or upon such events, as determined by the Committee.  If the SAR
Agreement does not specify the period of time over which the SAR becomes
exercisable, the SAR shall become exercisable (vest) 20% on each subsequent
anniversary date of the SAR grant, so that the SAR is 100% exercisable (vested)
on the 5th anniversary of the date of the SAR grant.

 
Bacterin International Equity Incentive Plan
6/4/2010

  
17

--------------------------------------------------------------------------------


 
 
(e)
Termination of Services, Death, or Disability.  The Committee may specify the
period, if any, after which an SAR may be exercised following termination of the
SAR Holder's services in the SAR Agreement.  If the SAR Agreement does not
specify the period of time following termination of service during which SARs
may be exercised, the time periods in this Subsection shall apply.  Once a SAR
is granted, the Committee may not change the time period during which a SAR may
be exercised following termination of the SAR Holder’s services, unless such a
change would not cause additional taxes to be imposed pursuant to Code § 409A.



 
(i)
Termination for Cause.  If the services of the SAR Holder are terminated within
the SAR Period for Cause, as determined by the Company, the SAR shall thereafter
be void for all purposes.



 
(ii)
Disability.  If the SAR Holder becomes Disabled and terminates services, the SAR
may be exercised by the SAR Holder within six months following the SAR Holder's
termination of services on account of Disability (provided that such exercise
must occur within the SAR Period), but not thereafter.  The SAR may be exercised
only with respect to the extent the SAR had become exercisable on or before the
date of the SAR Holder's termination of services because of Disability.



 
(iii)
Death.   If the SAR Holder dies during the SAR Period while still performing
services for the Company or within the six month period referred to in (ii)
above or the three-month period referred to in (iv) below, the SAR may be
exercised by those entitled to do so under the SAR Holder's will or by the laws
of descent and distribution within six months following the SAR Holder's death,
(provided that such exercise must occur within the SAR Period), but not
thereafter.  The SAR may be exercised only to the extent the SAR had become
exercisable on or before the date of the SAR Holder's termination of services
because of the SAR Holder’s death.



 
(iv)
Termination for Reasons Other than Cause, Disability or Death.  If the SAR
Holder is no longer employed by the Company or performing services for the
Company for any reason other than Cause, Disability or the SAR Holder's death,
the SAR may be exercised by the SAR Holder within three months following the
date of termination (provided that the exercise must occur within the SAR
Period), but not thereafter.  The SAR may be exercised only to the extent the
SAR had become exercisable on or before the date of termination of services.

Bacterin International Equity Incentive Plan
6/4/2010


18

--------------------------------------------------------------------------------


 
7.4 Exercise of Stock Appreciation Rights. Upon vesting in a Stock Appreciation
Right, a Participant shall be permitted to exercise the Stock Appreciation Right
at any time prior to the date the Stock Appreciation Right expires.  The
effective date of exercise of a Stock Appreciation Right is the date on which
the Company receives notice from the Participant of the exercise of the Stock
Appreciation Right. Upon the exercise of one or more Stock Appreciation Rights
settled in Stock, the Company will issue to the Participant the number of whole
Shares determined by dividing (i) the number of Stock Appreciation Rights being
exercised, multiplied by the difference in the Fair Market Value of one Share on
the exercise date of the Stock Appreciation Right and the Fair Market Value of
one Share on the grant date in the Stock Appreciation Right by (ii) the Fair
Market Value of one Share on the exercise date.  Upon exercise of one or more
Stock Appreciation Rights settled in cash, the Company shall make a cash payment
to the Participant in an amount equal to the total number of vested Stock
Appreciation Rights, multiplied by the difference in the Fair Market Value of
one Share on the grant date of the Stock Appreciation Right and the Fair Market
Value of one Share on the date of exercise, less any withholdings.
 
7.5 Withholding Requirement.  All payments under the Plan are subject to
withholding of all taxes, government mandated social benefit contributions, or
other payments required to be withheld which are applicable to the Participant.


7.6 Effect of Exercise.  The exercise or cash-out of a Stock Appreciation Right
will result in an equal reduction in the number of Stock Appreciation Rights
that were granted.


7.7 No Equity Holder Privileges.  No holder of a Stock Appreciation Right shall
have any privileges as an equity holder with respect to any Stock Appreciation
Rights.


7.8 Change in Control. Unless otherwise determined by the Committee (either at
the time a SAR is granted or by subsequent action), SARs shall not be subject to
accelerated vesting at the time of a Change in Control. Upon the consummation of
a Change in Control, any SAR as to which the period for which services are
required or other restrictions have not been satisfied (or waived or
accelerated) shall be forfeited, except to the extent assumed by the successor
corporation (or parent thereof) or otherwise continued in effect pursuant to the
terms of the Change in Control transaction.


The Committee shall have the discretion, exercisable either at the time the SAR
is granted or at any time while the SAR remains outstanding, to structure one or
more SARs so that those SARs shall automatically accelerate and vest in full
upon the occurrence of a Change in Control, whether or not those SARs are to be
assumed in the Change in Control or otherwise continued in effect.
 
ARTICLE VIII
STOCK BONUSES AND OTHER COMMON STOCK GRANTS


The Committee may award Stock Bonuses to such Participants, subject to such
conditions and restrictions, as it determines in its sole discretion.  Stock
Bonuses may be either outright grants of Stock, or may be grants of Stock
subject to and conditioned upon certain employment or performance related goals.


From time to time during the duration of this Plan, the Board may, in its sole
discretion, adopt one or more incentive compensation arrangements for
Participants pursuant to which the Participants may acquire Shares, whether by
purchase, outright grant, or otherwise.  Any such arrangements shall be subject
to the general provisions of this Plan and all Shares issued pursuant to such
arrangements shall be issued under this Plan.
 
Bacterin International Equity Incentive Plan
6/4/2010


19

--------------------------------------------------------------------------------


 
ARTICLE IX
PERFORMANCE AWARDS


9.1 Performance-Based Awards. The Company intends that performance-based Awards
to certain Eligible Employees will satisfy the performance-based compensation
requirements of Code § 162(m) so that the Company may deduct any compensation
paid under the Plan for federal income tax purposes without limitation under
Code § 162(m).  If any provision of this Plan or any Award Agreement would
otherwise frustrate or conflict with such intent, that provision, to the extent
possible, shall be interpreted and deemed amended so as to avoid such conflict.


9.2 Grants of Performance-Based Awards. The Committee may grant Performance
Awards that grant a specific number of Options, SARs, shares of Restricted
Stock, or Restricted Stock Units that vest in whole or in part upon satisfaction
of specified performance goals.  The Committee may also grant Awards that
require the Committee to grant a specific number of shares of Stock, Options,
SARs, shares of Restricted Stock, or Restricted Stock Units upon satisfaction of
specified performance goals.  The Committee shall, in its sole discretion,
determine: (a) the type of performance-based Awards to be made, (b) the time at
which performance-based Awards are to be made, (c) the time at which the
performance-based Awards vest or shares are granted under performance-based
Awards, (d) actual performance against targets for purposes of performance-based
Award vesting or granting of Awards, (e) specific weighing of the components of
performance-based Award vesting or grants, and (f) establish such other terms
under the Plan as the Committee may deem necessary or desirable and consistent
with the terms of the Plan. The Committee shall have the full and exclusive
right to grant and determine terms and conditions of all performance-based
Awards granted under the Plan. The performance goal or goals for a Performance
Award shall be established in writing at the time the Performance Award is
granted.  The Committee shall have no power to increase a performance-based
Award that has been granted, but shall have the power to decrease a
performance-based Award.


9.3 Award Agreements. Award Agreements that are intended to comply with Code
§ 162(m) shall specify the target number of Shares for the Participant.  The
maximum vesting for a performance-based Award shall be 100% of the Award.  No
performance-based Award shall entitle the Participant to receive more than the
maximum number of Shares in any calendar year set forth in Article
III.  Performance-based Awards to all Participants for any calendar year shall
not exceed the maximum number of Shares set forth in Article III.
Bacterin International Equity Incentive Plan
6/4/2010


20

--------------------------------------------------------------------------------


 
9.4 Preestablished Performance Goals.  The performance criteria for any Award
that is intended to satisfy the requirements for “performance-based
compensation” under Code § 162(m) shall be a measure based on one or more
Qualifying Performance Criteria selected by the Committee and specified at the
time the Performance Award is granted. For purposes of this Plan, the term
“Qualifying Performance Criteria” shall mean any one or more of the following
performance criteria, either individually or in any combination, applied to
either the Company as a whole or to a business unit or Affiliated Corporation,
either individually or in any combination, and measured either annually or
cumulatively over a period of years, on an absolute basis or relative to a
pre-established target, to previous years’ results or to a designated comparison
group, in each case as specified by the Committee in the performance-based
Award: (a) cash flow, (b) earnings per share, (c) earnings before interest,
taxes and amortization, (d) return on equity, (e) total stockholder return, (f)
share price performance, (g) return on capital, (h) return on assets or net
assets, (i) revenue, (j) income or net income, (k) operating income or net
operating income, (l) operating profit or net operating profit, (m) operating
margin or profit margin, (n) return on operating revenue, (o) return on invested
capital,  (q) product release schedules, and (r) new product innovation. The
Committee may appropriately adjust any evaluation of performance under a
Qualifying Performance Criteria to exclude any of the following events that
occurs during a performance period: (i) asset write-downs, (ii) litigation or
claim judgments or settlements, (iii) the effect of changes in tax law,
accounting principles or other such laws or provisions affecting reported
results, (iv) accruals for reorganization and restructuring programs and (v) any
extraordinary non-recurring items as described in management’s discussion and
analysis of financial condition and results of operations appearing in the
Company’s Securities Exchange Act filings.
 
9.5 Committee Certification. Notwithstanding satisfaction of any Qualifying
Performance Criteria, the number of Stock, Options, SARs, or RSUs under a
performance-based Award to be granted or vested on account of satisfaction of
such Qualifying Performance Criteria may be reduced by the Committee on the
basis of such further considerations as the Committee in its sole discretion
shall determine. The Participant shall not be entitled to vest in or be granted
any portion of a performance-based Award until the Committee certifies in
writing that the Holder has met his or her specific performance goals and
determines the portion of the performance-based Award which is to be vested or
granted.
 
ARTICLE X
PLAN ADMINISTRATION


10.1 Committee.  The Plan shall be administered by a Committee appointed by and
serving at the pleasure of the Board of Directors, consisting of not less than
two Directors (the "Committee") and, at any time when the Plan Sponsor is a
publicly held corporation, consisting solely of outside Directors (within the
meaning of Code § 162(m)(4)(C)(i)). The Board of Directors may from time to time
remove members from or add members to the Committee, and vacancies on the
Committee, howsoever caused, shall be filled by the Board of Directors. At any
time when the Plan Sponsor is a publicly held corporation, the Committee shall
be so constituted at all times as to permit the Plan to comply with Rule 16b-3
or any successor rule promulgated under the Securities Exchange Act of 1934 (the
"1934 Act") and to permit Awards to comply with the performance based
compensation exception of Code § 162(m).  Members of the Committee and any
subcommittee or special committee shall be appointed from time to time by the
Board, shall serve at the pleasure of the Board and may resign at any time upon
written notice to the Board.


10.2 Committee Meetings and Actions.  The Committee shall hold meetings at such
times and places as it may determine.  A majority of the members of the
Committee shall constitute a quorum, and the acts of the majority of the members
present at a meeting or a consent in writing signed by all members of the
Committee shall be the acts of the Committee and shall be final, binding and
conclusive upon all persons, including the Company, its shareholders, and all
persons having any interest in Options which may be or have been granted
pursuant to the Plan.

Bacterin International Equity Incentive Plan
6/4/2010


21

--------------------------------------------------------------------------------



10.3 Powers of Committee.  In accordance with the provisions of the Plan, the
Committee shall, in its sole discretion, select the Participants from among the
Eligible Employees and Eligible Individuals, determine the Awards to be made
pursuant to the Plan, and the time at which such Awards are to be made, fix the
exercise price, period and manner in which an Option or SAR becomes exercisable,
and establish such other terms under the Plan as the Committee may deem
necessary or desirable and consistent with the terms of the Plan.  The Committee
shall determine the form or forms of the agreements with Participants that shall
evidence the particular provisions, terms, conditions, rights and duties of the
Plan Sponsor and the Participants with respect to Awards granted pursuant to the
Plan, which provisions need not be identical except as may be provided herein.
The Committee shall have the full and exclusive right to grant and determine
terms and conditions of all Awards granted under the Plan.  In granting Awards,
the Committee shall take into consideration the contribution the Participant has
made or may make to the success of the Company or its subsidiaries and such
other factors as the Committee shall determine.  The Committee may from time to
time adopt such rules and regulations for carrying out the purposes of the Plan
as it may deem proper and in the best interests of the Company.  The Committee
may correct any defect, supply any omission or reconcile any inconsistency in
the Plan or in any agreement entered into hereunder in the manner and to the
extent it shall deem expedient and it shall be the sole and final judge of such
expediency.  No member of the Committee shall be liable for any action or
determination made in good faith.  The determinations, interpretations and other
actions of the Committee pursuant to the provisions of the Plan shall be binding
and conclusive for all purposes and on all persons.


10.4 Options May Be Assumed.  In accordance with the provisions of Code
§ 424(a), the Committee may, in its sole discretion, substitute a new Option for
an outstanding option or assume an outstanding option in connection with a
Corporate Transaction, without the substitution or assumption being treated as a
modification of the existing incentive stock option under Code § 424(h) or a
modification of an existing option under Code § 409A.  If the new substituted
Option or assumed Option is intended to be an Incentive Option, the provisions
of this Section apply solely to an Eligible Employee who is providing services
to the Company at the time of the substitution or assumption (or a former
Eligible Employee within the 3-month period following termination of
service).  For purposes of this Section, the term “Corporate Transaction”
includes:  (a) a corporate merger, consolidation, acquisition of property or
stock, separation, reorganization, or liquidation; (b) a distribution (excluding
an ordinary dividend or a stock split or stock dividend described in Treas. Reg.
§ 1.424-1(e)(4)(v)) or change in the terms or number of outstanding shares of
such corporation; and (c) any other corporate events prescribed by the
Commissioner in published guidance.


10.5 Interpretation of Plan.  The determination of the Committee as to any
disputed question arising under the Plan, including questions of construction
and interpretation, shall be final, binding and conclusive upon all persons,
including the Company, its shareholders, and all persons having any interest in
Options which may be or have been granted pursuant to the Plan.  Stock Options,
Stock Appreciation Rights, Restricted Stock grants, and Stock grants are
intended to be excluded from the requirements of Code § 409A as a result of the
exception for stock rights and the exception for transfers of property subject
to § 83.  Restricted Stock Unit grants are intended to be excluded from the
requirements of Code § 409A under the short-term deferral exception.  To the
extent that any provision of the Plan or of any grant Agreement could be
interpreted otherwise, the Plan and all grant Agreements shall be interpreted in
a manner that ensures all grants are excluded from the requirements of Code
§ 409A.  The Company will amend the Plan as necessary to ensure exclusion of
Awards from the requirements of Code § 409A, or to the extent necessary or
appropriate, to comply with the requirements of Code § 409A.
 
Bacterin International Equity Incentive Plan
6/4/2010


22

--------------------------------------------------------------------------------


 
10.6 Indemnification.  Each person who is or shall have been a member of the
Committee or of the Board of Directors shall be indemnified and held harmless by
the Plan Sponsor against and from any loss, cost, liability or expense that may
be imposed upon or reasonably incurred in connection with or resulting from any
claim, action, suit or proceeding to which such person may be a party or in
which such person may be involved by reason of any action taken or failure to
act under the Plan and against and from any and all amounts paid in settlement
thereof, with the Company's approval, or paid in satisfaction of a judgment in
any such action, suit or proceeding against him, provided such person shall give
the Company an opportunity, at its own expense, to handle and defend the same
before undertaking to handle and defend it on such person's own behalf.  The
foregoing right of indemnification shall not be exclusive of, and is in addition
to, any other rights of indemnification to which any person may be entitled
under the Plan Sponsor's Articles of Incorporation or Bylaws, as a matter of
law, or otherwise, or any power that the Company may have to indemnify them or
hold them harmless.


ARTICLE XI
STOCK SUBJECT TO THE PLAN


11.1 Number of Shares.  The number of Shares that are authorized for issuance
under the Plan in accordance with the provisions of the Plan and subject to such
restrictions or other provisions as the Committee may from time to time deem
necessary shall not exceed 6,000,000, subject to the provisions regarding
changes in capital.  The Shares may be either authorized and unissued Shares or
previously issued Shares acquired by the Plan Sponsor.  This authorization may
be increased from time to time by approval of the Board and by the stockholders
of the Plan Sponsor if, in the opinion of counsel for the Plan Sponsor,
stockholder approval is required.  Shares that may be issued upon exercise of
Options under the Plan shall be applied to reduce the maximum number of Shares
remaining available for use under the Plan.  The Plan Sponsor shall at all times
during the term of the Plan and while any Awards are outstanding retain as
authorized and unissued Stock at least the number of Shares from time to time
required under the provisions of the Plan, or otherwise assure itself of its
ability to perform its obligations hereunder.


11.2 Unused Stock.  Any Shares that are subject to an Award that expires or for
any reason is terminated and any Shares withheld for the payment of taxes or
received by the Plan Sponsor as payment of the exercise price of an Award shall
automatically become available for use under the Plan.
 
Bacterin International Equity Incentive Plan
6/4/2010


23

--------------------------------------------------------------------------------


 
11.3 Adjustments for Stock Splits and Stock Dividends.  If the Plan Sponsor
shall at any time increase or decrease the number of its outstanding Shares or
change in any way the rights and privileges of such Shares by means of the
payment of a stock dividend or any other distribution upon such Shares payable
in Stock, or through a stock split, subdivision, consolidation, combination,
reclassification or recapitalization involving the Stock, then in relation to
the Stock that is affected by one or more of the above events, the numbers,
rights and privileges of the following shall be increased, decreased or changed
in like manner (in accordance with the rules governing modifications,
extensions, substitutions and assumptions of stock rights described in Treas.
Reg. § 1.409A-1(b)(5)(v)(D)) as if they had been issued and outstanding, fully
paid and nonassessable at the time of such occurrence:  (i) the Shares as to
which Awards may be granted under the Plan and (ii) the Shares then included in
each outstanding Award granted hereunder.


11.4 Other Distributions and Changes in the Stock.  If the Plan Sponsor
distributes assets or securities of persons other than the Plan Sponsor
(excluding cash or distributions referred to in Section 11.3) with respect to
the Stock, or if the Plan Sponsor grants rights to subscribe pro rata for
additional Shares or for any other securities of the Plan Sponsor to the holders
of its Stock, or if there is any other change (except as described in Section
11.3) in the number or kind of outstanding Shares or of any stock or other
securities into which the Stock will be changed or for which it has been
exchanged, and if the Committee in its discretion determines that the event
equitably requires an adjustment in the number or kind of Shares subject to an
Award, an adjustment in the exercise price or the taking of any other action by
the Committee, including without limitation, the setting aside of any property
for delivery to the Participant upon the exercise of an Award or the full
vesting of an Award, then such adjustments shall be made, or other action shall
be taken, by the Committee (in accordance with the rules governing
modifications, extensions, substitutions and assumptions of stock rights
described in Treas. Reg. § 1.409A-1(b)(5)(v)(D)) and shall be effective for all
purposes of the Plan and on each outstanding Award.


11.5 General Adjustment Rules.  No adjustment or substitution provided for in
this Article shall require the Plan Sponsor to sell a fractional Share under any
Award, or otherwise issue a fractional Share, and the total substitution or
adjustment with respect to each Award shall be limited by deleting any
fractional Share.  In the case of any such substitution or adjustment, the
aggregate exercise price for the total number of Shares then subject to an
Option shall remain unchanged but the exercise price per Share under each such
Option shall be equitably adjusted by the Committee to reflect the greater or
lesser number of Shares or other securities into which the Stock subject to the
Option may have been changed, and appropriate adjustments shall be made to other
Awards to reflect any such substitution or adjustment.  In the case of any such
substitution or adjustment, such Option shall be equitably adjusted by the
Committee in accordance with the rules governing modifications, extensions,
substitutions and assumptions of stock rights described in Treas. Reg.
§ 1.409A-1(b)(5)(v)(D).


11.6 Determination by the Committee.  Adjustments under this Article shall be
made by the Committee, whose determinations shall be final and binding upon all
parties.


ARTICLE XII
GENERAL RESTRICTIONS


12.1 Investment Representations.  The Plan Sponsor may require any person to
whom an Award is granted, as a condition of receiving Stock pursuant to the
Award, to give written assurances in substance and form satisfactory to the Plan
Sponsor and its counsel to the effect that such person is acquiring the Stock
for his own account for investment and not with any present intention of selling
or otherwise distributing the same, and to such other effects as the Plan
Sponsor deems necessary or appropriate in order to comply with federal and
applicable state securities laws.  Legends evidencing such restrictions may be
placed on the Stock certificates.
 
Bacterin International Equity Incentive Plan
6/4/2010


24

--------------------------------------------------------------------------------


 
12.2 Compliance with Securities Laws.  Each Award shall be subject to the
requirement that, if at any time counsel to the Plan Sponsor shall determine
that the listing, registration or qualification of the Shares subject to such
Award upon any securities exchange or under any state or federal law, or the
consent or approval of any governmental or regulatory body, is necessary as a
condition of, or in connection with, the issuance or purchase of shares
thereunder, such Award may not be accepted or exercised in whole or in part
unless such listing, registration, qualification, consent or approval shall have
been effected or obtained on conditions acceptable to the Committee.  Nothing
herein shall be deemed to require the Plan Sponsor to apply for or to obtain
such listing, registration or qualification.


12.3 Changes in Accounting Rules.  Except as provided otherwise at the time an
Award is granted, notwithstanding any other provision of the Plan to the
contrary, if, during the term of the Plan, any changes in the financial or tax
accounting rules applicable to Awards shall occur which, in the sole judgment of
the Committee, may have a material adverse effect on the reported earnings,
assets or liabilities of the Plan Sponsor, the Committee shall have the right
and power to modify as necessary, any then outstanding Awards as to which the
applicable services or other restrictions have not been satisfied.


12.4 Shareholders Agreement.  Upon demand by the Plan Sponsor, the Participant
shall execute and deliver to the Plan Sponsor a shareholders agreement in such
form as the Company may provide at the time of the Participant is receiving
Stock pursuant to the Plan (“Shareholders Agreement”).  The Shareholders
Agreement may include, without limitation, restrictions upon the Participant's
right to transfer shares, including the creation of an irrevocable right of
first refusal in the Plan Sponsor and its designees, and provisions requiring
the Participant to transfer the Shares to the Plan Sponsor or the Plan Sponsor's
designees upon a termination of employment.  Upon such demand, execution of the
Shareholders Agreement by the Participant prior to the transfer or delivery of
any shares and prior to the expiration of the option period shall be a condition
precedent to the right to purchase such Shares, unless such condition is
expressly waived in writing by the Plan Sponsor.


ARTICLE XIII
REQUIREMENTS OF LAW


13.1 Requirements of Law.  The issuance of Stock and the payment of cash
pursuant to the Plan shall be subject to all applicable laws, rules and
regulations.


13.2 Federal Securities Law Requirements.  If a Participant is an officer or
director of the Plan Sponsor within the meaning of Section 16, Awards granted
hereunder shall be subject to all conditions required under Rule 16b-3, or any
successor rule promulgated under the 1934 Act, to qualify the Award for any
exception from the provisions of Section 16(b) of the 1934 Act available under
that Rule.  Such conditions shall be set forth in the agreement with the
Participant which describes the Award or other document evidencing or
accompanying the Award.
 
Bacterin International Equity Incentive Plan
6/4/2010


25

--------------------------------------------------------------------------------


 
13.3 Governing Law.  The Plan and all agreements hereunder shall be construed in
accordance with and governed by the laws of the State of Colorado.
 
ARTICLE XIV
PLAN AMENDMENT, MODIFICATION AND TERMINATION


The Board may at any time terminate, and from time to time may amend or modify
the Plan provided, however, that no amendment or modification may become
effective without approval of the amendment or modification by the shareholders
if shareholder approval is required to enable the Plan to satisfy any applicable
statutory or regulatory requirements, or if the Plan Sponsor, on the advice of
counsel, determines that shareholder approval is otherwise necessary or
desirable.


No amendment, modification or termination of the Plan shall in any manner
adversely affect any Award previously granted under the Plan, without the
consent of the Participant holding such Award.


ARTICLE XV
MISCELLANEOUS


15.1 Gender and Number.  Except when otherwise indicated by the context, the
masculine gender shall also include the feminine gender, and the definition of
any term herein in the singular shall also include the plural.


15.2 No Right to Continued Employment.  Nothing contained in the Plan or in any
Award granted under the Plan shall confer upon any Participant any right with
respect to the continuation of his employment by, or consulting relationship
with, the Company, or interfere in any way with the right of the Company,
subject to the terms of any separate employment agreement or other contract to
the contrary, at any time to terminate such services or to increase or decrease
the compensation of the Participant from the rate in existence at the time of
the grant of an Award. Nothing in this Plan shall limit or impair the Company's
right to terminate the employment of any employee, to terminate the consulting
services of any consultant, or to terminate the services of any
director.  Whether an authorized leave of absence, or absence in military or
government service, shall constitute a termination of service shall be
determined by the Committee at the time.


15.3 Nontransferability.  Except as provided otherwise at the time of grant or
as otherwise provided in the Plan, no right or interest of any Participant in an
Award granted pursuant to the Plan shall be assignable or transferable during
the lifetime of the Participant, either voluntarily or involuntarily, or
subjected to any lien, directly or indirectly, by operation of law, or
otherwise, including execution, levy, garnishment, attachment, pledge or
bankruptcy.  In the event of a Participant's death, a Participant's rights and
interests in Awards shall, to the extent provided in the Plan, be transferable
by will or the laws of descent and distribution, and payment of any amounts due
under the Plan shall be made to, and exercise of any Awards may be made by, the
Participant's legal representatives, heirs or legatees.  Notwithstanding the
foregoing, the Option Holder may not transfer an Incentive Option during the
Option Holder's lifetime.  If in the opinion of the Committee a person entitled
to payments or to exercise rights with respect to the Plan is disabled from
caring for his affairs because of mental condition, physical condition or age,
payment due such person may be made to, and such rights shall be exercised by,
such person's guardian, conservator or other legal personal representative upon
furnishing the Committee with evidence satisfactory to the Committee of such
status.
Bacterin International Equity Incentive Plan
6/4/2010

  
26

--------------------------------------------------------------------------------


 
15.4 No Plan Funding.  Obligations to Participants under the Plan will not be
funded, trusteed, insured or secured in any manner.  The Participants under the
Plan shall have no security interest in any assets of the Company, and shall be
only general creditors of the Company.


15.5 Other Employee Benefits.  The amount of any compensation deemed to be
received by a Participant as a result of Awards under the Plan shall not
constitute "earnings" or "compensation" with respect to which any other employee
benefits of such employee are determined, including without limitation benefits
under any pension, profit sharing, 401(k), life insurance or salary continuation
plan.


IN WITNESS WHEREOF, the Plan Sponsor has caused this Plan to be duly executed,
effective as of the Effective Date.
 
K-KITZ, INC.
Plan Sponsor
   
By:
/s/ Jennifer Jarvis
   
Title: 
President, CEO, and CFO     
Date:
June 11, 2010 

   
Bacterin International Equity Incentive Plan
6/4/2010

  
27

--------------------------------------------------------------------------------


